Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior art does not disclose controller to controller  to  control inverter wherein while starting single phase motor during operation of multiple phase motor ,  to perform during alignment period an alignment of rotor of single phase motor and perform during voltage compensation period a voltage compensation for compensating a voltage change  of dc terminal neutral point between first capacitor and second capacitor based on alignment of rotor of single phase motor, to perform an unbalancing control to change vote of dc terminal neutral point between first capacitor and second capacitor and align rotor of single phase motor after performing unbalancing control , to perform during alignment period an alignment of rotor of single phase motor and perform during voltage compensation period a voltage compensation for compensating voltage change of dc terminal neutral point between first capacitor and second capacitor based on alignment of rotor of single phase   with respect to the rest of the claim .  

Prior art 2008/0084171 discloses single and multiple phase motors controlled.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846